      Case 1:15-cr-00867-RMB Document 619 Filed 03/27/20 Page 1 of 1




From: Richard Berman <Richard_Berman@nysd.uscourts.gov>
Sent: Friday, March 27, 2020 2:39 PM
To: rcary@wc.com
Subject: US v Halkbank

Dear Mr. Cary,
Thank you for your letter of March 27, 2020 advising that Williams &
Connolly is authorized to appear on behalf of Halkbank at the
scheduled arraignment on March 31, 2020. You are most welcome to
participate in these proceedings.
Chelsea Talbot mentioned that she has advised you that we are holding
the arraignment via tele-conference, if that is acceptable to you, and
that she forwarded to you the details of participating by phone.
I look forward to meeting you.
Richard M. Berman, USDJ
